Citation Nr: 0434349	
Decision Date: 12/29/04    Archive Date: 01/05/05	

DOCKET NO.  00-05-032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
United States Air Force from April 16, 1976, to September 30, 
1976.  She had subsequent Reserve service with the 910th 
Tactical Fighter Group (AFRES), Youngstown Municipal Airport, 
Vienna, Ohio, until her honorable discharge on March 31, 
1980.

A review of the evidence of record discloses by decision 
dated in October 2003, it was determined the appellant had 
submitted sufficiently new and material evidence so as to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, claimed as schizophrenia.  
As a result, the Board remanded the case for further 
development.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  The VA will notify the 
appellant should further action be required.


REMAND

In the Board's October 2003 remand, the RO was to contact the 
National Personnel Records Center in St. Louis and any other 
appropriate source, to include each Reserve unit identified 
by the appellant, to determine verification of her ACDUTRA 
and INACDUTRA service.  The exact dates of each period 
wherein she served on ACDUTRA or INACDUTRA were to be 
provided.  Efforts to secure the records were to continue 
until the RO was reasonably certain the records did not exist 
or that further evidence would be futile.  If the RO was not 
able to secure such records, it was to inform the appellant 
of this.  

Unfortunately, a review of the record indicates this has not 
been accomplished.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
Remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall, the United States 
Court of Appeals for Veterans Claims (Court) held that, 
"where...the remand orders of the Board...are not complied 
with, the Board itself errs in failing to ensure compliance."  
Id.  

The Board further notes that in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan.13, 2004), the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2004) must:  (1) Inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is suspected to provide; and (4) request/tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Accordingly, the Board 
finds that the RO should insure that all notification and 
development action required by the VCAA has been completed. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA has been completed.  
The RO should request/tell the appellant 
to provide any evidence in her possession 
that pertains to her claim.  She should 
again be asked to specify the units to 
which she served between 1976 and 1980 
and the dates of such service.  She 
should also be requested to list complete 
information about any treatment she 
received for psychiatric purposes between 
1976 and 1980.

2.  The RO should contact the National 
Personnel Records Center in St. Louis to 
verify the appellant's periods of ACDUTRA 
and INACDUTRA with the 910th Tactical 
Fighter Group (AFRES) at the Youngstown 
Municipal Airport, Vienna, Ohio, between 
1976 and 1980.  Also, contact should be 
made with the facility itself in order to 
obtain any records it might have 
pertaining to the appellant's service 
with that unit between 1976 and 1980.  If 
the National Personnel Records Center 
and/or the 910th Tactical Fighter Group 
at the Youngstown Municipal Airport, 
Vienna, Ohio, are not able to verify the 
appellant's dates of ACDUTRA or in-
ACDUTRA, documentation to this effect 
should be made a part of the record.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are not 
optional or discretionary.  Full 
compliance with the instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	NADINE BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


